Citation Nr: 1004333	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a stress fracture of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a stress fracture of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

This appeal was the subject of a Board remand dated in May 
2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2010 Appellant's Post-Remand Brief, the 
Veteran's representative noted that a July 2009 VA examiner 
was a nurse practitioner and that the examination report was 
not signed by a physician.  The representative further noted 
that according to M21-MR, Part III, Subpart IV, Chapter 3, 
Section D 18(a), an examination report must be signed by a 
medical doctor when an examination has been conducted by a 
physician assistant or nurse practitioner.  The 
representative requested that consideration be given to 
remanding this matter back to the Agency of Original 
Jurisdiction (AOJ) for the completion of another VA 
orthopedic examination by an appropriate medical 
professional.

VA's Adjudication Manual Rewrite, M21-MR Part III, Subpart 
IV, Chapter 3, Section D. 18(a), provides: 'All original 
examination reports must be signed by a physician, unless 
the examination was performed by a clinical or counseling 
psychologist, dentist, audiologist, or optometrist.'  A note 
following this directive indicates that reports of physical 
examinations conducted by qualified medical examiners other 
than physicians, such as physician's assistants, are 
acceptable 'if the reports are reviewed and signed by a 
physician.'  Another note indicates that examination reports 
transmitted via certain electronic transmission systems 
without signatures are acceptable since signed copies are 
maintained by the Veterans Health Administration (VHA) or 
contract examining facility, but this does not appear to 
modify the requirement that a physician must indicate review 
and approval of the report of an examination conducted by a 
physician's assistant or nurse practitioner.

In this regard, the Board notes that, in Nunez-Perez v. 
Peake, No. 07-1405 (Vet. App. Jan. 14, 2009) (unpublished 
single-judge disposition), the Court found that an unsigned 
examination report was insufficient for rating purposes and 
a remand was required because the Board's decision did not 
indicate how it could assign probative value to this report.  
The Court reasoned that the provisions of the Adjudication 
Manual and Manual Rewrite were substantive rules that were 
binding on VA.  Id. (citing Hamilton v. Derwinski, 2 Vet. 
App. 671, 675 (1992) and Fugere v. Derwinski, 1 Vet. App. 
103, 107 (1990)).  See Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

Additionally, there is an apparent inconsistency in the July 
2009 VA examination report that would hinder the Board in 
providing adequate reasons and bases in a final appellate 
decision.  On examination of the left and right knees, the 
examiner wrote in a section of the report titled DeLuca 
Principle, "Joint is painful on motion and the range of 
motion or joint function is not additionally limited by 
pain, fatigue weakness, or lack of endurance following 
repetitive use WITH 2-3 REPS."  (Capitals in original.)  
However, in the concluding section of the report, the 
examiner wrote, "There is additional decrease in range of 
motion attributable to functional loss, due to pain on use, 
including during flare-ups; weakened movement."  (Emphasis 
added.)  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (In 
rating orthopedic disabilities VA must ensure application of 
38 C.F.R. § 4.40, regarding functional loss due to pain, and 
38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.) 

Given the internal inconsistency in the July 2009 VA 
examination report regarding the DeLuca factors, and the 
specific request by the Veteran's representative for 
consideration of remand due to lack of physician's signature 
on the VA examination report, remand is required for a 
reexamination to include a report with internally consistent 
findings regarding the DeLuca factors and prepared in 
accordance with the provisions of VA's Adjudication Manual 
Rewrite.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

Additionally, as the Veteran is in receipt of ongoing VA 
treatment, the RO should obtain any relevant records of 
ongoing treatment that have not been previously obtained and 
associate them with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made); 38 
C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts 
to obtain relevant records in the custody of a Federal 
department or agency).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have in recent years treated 
his left and right knee disabilities.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain 
copies of any relevant treatment records 
that have not been previously obtained.  The 
Veteran should also be advised that with 
respect to private medical evidence, he may 
alternatively obtain the records on his own 
and submit them to the RO.

The records sought should include updated 
records of relevant treatment at the VA 
Connecticut Healthcare System (HCS), 
Newington Campus.

2.  The RO/AMC will then schedule the 
Veteran for a VA examination with an 
appropriate clinician to determine the 
severity of his residuals of stress 
fractures in both knees.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

d. It is requested that the VA 
examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected residuals 
of stress fractures of the right and 
left knees. The examiner must report 
the complete range of motion for each 
knee.  

In providing this information, the 
physician should indicate whether 
there is any additional decrease in 
range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; incoordination; 
and repetitive use.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiner and RO/AMC must ensure 
that the examination report is 
internally consistent in its DeLuca 
examination findings. 

e. The examining physician must 
further comment upon whether there is 
lateral instability and/or recurrent 
subluxation of each knee, and if so, 
provide an estimate of the severity of 
this impairment. 

The examiner must also comment as to 
whether there is any muscle injury or 
impairment associated with service-
connected disability, in light of the 
observation of the August 2005 VA 
examiner as to some atrophy of the 
quadriceps muscles bilaterally.  

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

If the examination is completed by a 
nurse practitioner or physician's 
assistance, the report must be signed 
or electronically reviewed and 
approved by a medical doctor.

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then 
readjudicate the issues of entitlement to 
higher initial ratings for residuals of 
stress fractures of the right and left 
knees.

4.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2  (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes).  If 
the benefits sought on appeal   are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case at his 
most recent address of record, and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

